UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4632



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE RENARD THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-99-86-1)


Submitted:   January 31, 2000             Decided:   March 10, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Walter C. Holton, Jr., United States
Attorney, Michael F. Joseph, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Renard Thomas appeals from an eighty-five month sentence

imposed following his guilty plea for bank robbery, 18 U.S.C.

§ 2113(a) (1994).   He claims that the district court erred when it

enhanced his sentence pursuant to U.S. Sentencing Guidelines Manual

§ 2B3.1(b)(2)(F) (1998) for making a threat of death during the

bank robbery. We have reviewed de novo the district court’s inter-

pretation of Thomas’s conduct and find that the court did not err

in determining that he engaged in conduct that would instill a fear

of death in a reasonable person.       See United States v. Franks, 183

F.3d 335, 337-39 (4th Cir. 1999).      Accordingly, we affirm Thomas’s

conviction and sentence.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2